Mercure, J.
Appeal from a decision of the Workers’ Compensation Board, filed July 1, 1993, which, inter alia, ruled that claimant did not sustain a causally related disability and denied her claim for workers’ compensation benefits.
In March 1990 claimant filed a claim for workers’ compensation benefits, alleging an acquired sensitivity to chemicals as the result of her exposure to chemicals in the course of her employment with IBM Corporation. Ultimately, the Workers’ Compensation Board determined that there was insufficient evidence in the record to support a finding that claimant had sustained a causally related occupational disease. Claimant appeals, contending that the Board’s decision is not supported by substantial evidence in the record. We disagree and accordingly affirm. Franklin Aldrich, an IBM physician and clinical toxicologist, testified that he had reviewed claimant’s medical history and examined her work site and could find nothing that would have caused her dermatitis. He further indicated that, although blood tests showed claimant to be sensitive to certain chemicals, those chemicals were not present in the areas where she worked. Based on the foregoing, Aldrich opined that claimant’s condition was not causally related to her exposure to chemicals in the course of her employment with IBM, thereby providing substantial evidence for the Board’s determination (see, Matter of Riganti v South Mall Constr., 210 AD2d 818). Although James Miller and Olusol Akindele offered persuasive testimony to the contrary, the Board had the power to and did resolve the conflict in expert testimony in favor of IBM (see, supra).
Cardona, P. J., Mikoll, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.